12-4310(L)
United States v. Grimm

                          UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT


          At a stated term of the United States Court of Appeals
      for the Second Circuit, held at the Thurgood Marshall United
      States Courthouse, 40 Foley Square, in the City of New York,
      on the 15th day of August, two thousand fourteen.

      PRESENT: ROBERT A. KATZMANN,
                             Chief Judge,
               DENNIS JACOBS,
               JOSÉ A. CABRANES,
               ROSEMARY S. POOLER,
               REENA RAGGI,
               RICHARD C. WESLEY,
               PETER W. HALL,
               GERARD E. LYNCH,
               DENNY CHIN,
               RAYMOND J. LOHIER, JR.,
               SUSAN L. CARNEY,
               CHRISTOPHER F. DRONEY,
                             Circuit Judges.*

      - - - - - - - - - - - - - - - - - - - - - -x

      UNITED STATES OF AMERICA,

            Appellee,

                  - v.-                                12-4310 (Lead)
                                                       12-4365 (Con)
      PETER S. GRIMM, DOMINICK P. CAROLLO,             12-4371 (Con)
      STEVEN E. GOLDBERG,

            Defendants-Appellants,

            *
             Circuit Judge Debra Ann Livingston recused herself
      from these proceedings.
UBS AG, UBS SECURITIES LLC, UBS
FINANCIAL SERVICES, INC.,

    Intervenors.

- - - - - - - - - - - - - - - - - - - - -x

For Appellee:          James J. Fredericks, United States
                       Department of Justice, Washington,
                       DC, (Brent Snyder, Deputy Assistant
                       Attorney General, Finnuala K.
                       Tessier, United States Department of
                       Justice, Washington, DC; Antonia R.
                       Hill, Steven Tugander, United States
                       Department of Justice, New York, NY,
                       on the brief).

For Defendant-
Appellant Grimm:       Howard E. Heiss, O’Melveny & Myers
                       LLP, New York, NY (Jonathan D.
                       Hacker, Anton Metlitsky, Deanna M.
                       Rice, Mark A. Racanelli, on the
                       brief).

For Defendant-
Appellant Carollo:     James R. Smart, McElroy, Deutsch,
                       Mulvaney & Carpenter LLP,
                       Morristown, NJ (Walter F. Timpone,
                       on the brief).

For Defendant-
Appellant Goldberg:    David C. Frederick, Kellogg, Huber,
                       Hansen, Todd, Evans & Figel,
                       P.L.L.C., Washington, DC (Brendan J.
                       Crimmins, Emily T.P. Rosen, Andrew
                       E. Goldsmith, Kellogg, Huber,
                       Hansen, Todd, Evans & Figel,
                       P.L.L.C., Washington, DC; John S.
                       Siffert, Daniel M. Gitner, Lanker
                       Siffert & Wohl LLP, New York, NY, on
                       the brief).



                             2
                           ORDER

     Following disposition of this appeal on December 9,
2013, an active judge of the Court requested a poll on
whether to rehear the case en banc. A poll having been
conducted and there being no majority favoring en banc
review, rehearing en banc is hereby DENIED.

     Gerard E. Lynch, Circuit Judge, joined by Reena Raggi,
Peter W. Hall, and Raymond J. Lohier, Jr., Circuit Judges,
dissents by opinion from the denial of rehearing en banc.


                       FOR THE COURT:
                       CATHERINE O’HAGAN WOLFE, CLERK




                             3
GERARD E. LYNCH, Circuit Judge, with whom Judge RAGGI, Judge HALL, and Judge

LOHIER join, dissenting from the denial of rehearing en banc:

       For the reasons stated by Judge Kearse in her dissent from the panel’s decision, United

States v. Grimm, 738 F.3d 498, 504-09 (2d Cir. 2013), I believe that the majority opinion in this

case is inconsistent with United States v. Salmonese, 352 F.3d 608 (2d Cir. 2003), and that en

banc review is appropriate to settle the law of the Circuit. I therefore respectfully dissent from

the denial of rehearing en banc.